Name: Commission Regulation (EC) NoÃ 2002/2006 of 21 December 2006 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  cooperation policy;  cultivation of agricultural land;  farming systems
 Date Published: nan

 28.12.2006 EN Official Journal of the European Union L 379/47 COMMISSION REGULATION (EC) No 2002/2006 of 21 December 2006 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Article 54(3) of Regulation (EC) No 1782/2003 provides that farmers shall set aside from production the hectares eligible for set-aside entitlements and Article 56(1) of that Regulation stipulates that the use of land declared as set aside for agricultural purpose is in general prohibited. (3) Article 32(1) of Regulation (EC) No 795/2004 provides that areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest. (4) The Commission has frequently provided for derogation from those rules to respond to the fodder needs of farmers in regions affected by natural disasters, in particular, droughts. The special circumstances of local natural disaster require an analysis and a decision in good time. Experience shows that to deal appropriately and in due time with local situations it would be appropriate to give to the Member States the responsibility of such decisions, provided that exceptional circumstances justify them. (5) It is therefore appropriate that Member States take the decision to recognise severe natural disasters seriously affecting land on holdings in a given region and to authorise all producers affected to use land declared as set aside for animal feed purposes in good time and notify it to the Commission. Member States should notify the Commission of such national decisions and notably of the adverse climatic conditions that justify them. (6) Regulation (EC) No 795/2004 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: In Article 32 the following paragraph is added: 5. In cases as referred to in Article 40(4) (c) of Regulation (EC) No 1782/2003, Member States may authorise all producers affected to use land declared as set aside for animal feed purposes for the year of the single application. Member States shall take all necessary measures to ensure that the set-aside area subject to the authorisation is not used for lucrative purposes, and in particular that no fodder produced on that set-aside land is sold. Member States shall notify to the Commission their decision on the authorisation and its justification. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 1405/2006 (OJ L 265, 26.9.2006, p. 1). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 1291/2006 (OJ L 236, 31.8.2006, p. 20).